Title: Notes on Language, [post–31 December] 1819
From: Madison, James
To: 


[post–31 December 1819]
Origin of language
1. imitative sounds
2. do … signs
3. Arbitrary sounds by parents or superiors, followed by others
4. These sounds at first not elementary but complex for things or phrases in which children sometimes speak first
5. Elementary sounds combined & applied according to progress of ideas & wants.
visible analogous to oral language
1. Hieroglyphics to imitative sounds & signs
2. arbitrary Graphic symbols, as Chineses language to spoken words, and phrases.
3. Alphabets—to elementary sounds

2 Indian vocabularies, remarkable
1. for perfect dissimilitute in different neighbours.
2. analogy of names for analogous things.

rapid change of oral languages—exemplified in Indian lodges detached from each other attested by Govr. Clarke—hence surprize at the prolonged identity noted by Duponceau

The grammar/structure/syntax better due to the relations of languages—than the vocabularies

copiousness of languages amg. ignorant nations beyond that of ideas— may it not proceed in part from mixtures of difft. tribes increasing Stock of words, like the intercourse of cultivated nations—the Chinese remarkable for nr. of words. See Clavis Sinica.
